Citation Nr: 0844208	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability of the left ear.  

2.  Entitlement to service connection for a hearing loss 
disability of the right ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from June 1966 to November 1966 and on active 
duty with the U.S. Army from May 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for a bilateral hearing loss disability.  

In April 2006, the veteran withdrew a previous request for an 
RO hearing.  As such, the Board may proceed with appellate 
review.

The Board remanded this case in May 2008.  It returns now for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran's left ear hearing loss disability resulted 
from combat related noise exposure.  

2.  The veteran does not have a hearing loss disability of 
the right ear for VA purposes.


CONCLUSIONS OF LAW

1. The veteran's hearing loss disability of the left ear was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2008).

2. A hearing loss disability of the right ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  This letter advised the veteran what 
information and evidence was needed to substantiate his claim 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  Finally, the letter 
advised the veteran what information and evidence would be 
obtained by VA, including medical records, employment 
records, and records from other Federal agencies.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the veteran 
was given proper notice in April 2006 and July 2008 letters 
and was given ample opportunity to respond.  Subsequent to 
the issuance of this letter, the veteran's claim was 
readjudicated in August 2006 and August 2008 Supplemental 
Statements of the Case (SSOC).  Thus, there was no deficiency 
in notice and a harmless error analysis is not necessary.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded VA examinations in November 2003 and 
August 2008 to obtain an opinion as to whether he has a 
hearing loss disability and whether any such disability can 
be directly attributed to service.  Further examination or 
opinion is not needed on this claim because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed condition may be associated with the veteran's 
military service.  This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II. Service Connection

The veteran contends that he has a bilateral hearing loss 
disability as a result of active service.  For the reasons 
that follow, the Board concludes that service connection for 
a hearing loss disability of the left ear, but not the right 
ear, is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

In the present case, the veteran was afforded VA audiological 
examinations in November 2003 and August 2008 to determine 
whether he has a hearing loss disability and to assess the 
etiology of any such disability.  On the authorized 
audiological evaluation in November 2003, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
20
LEFT
15
5
15
15
5

Average pure tone threshold was 10 hertz in each ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in the right ear and of 92 percent in the left ear.  The 
audiologist stated that these audiological test results 
identified hearing sensitivity within normal limits from 250 
through 8000 Hertz bilaterally.  It was further noted that 
speech reception thresholds were in good agreement with pure-
tone findings, supporting good inter-test reliability, and 
that speech intelligibility was excellent bilaterally.  

The Board notes, however, that the veteran's speech 
recognition score of 92 percent in the left ear meets the 
criteria set forth under 38 C.F.R. § 3.385.  Therefore, 
notwithstanding the audiologist's assessment, the November 
2003 test results demonstrate that the veteran has a hearing 
loss disability of the left ear for VA purposes.  

On the authorized audiological evaluation in August 2008, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
15
10
20
20
20

Average pure tone threshold was 15 hertz in the right ear and 
17.5 hertz in the left ear.  Speech audiometry revealed 
speech recognition ability of 82 percent in the right ear and 
of 84 percent in the left ear.  The audiologist noted that 
the veteran was hesitant to provide his best responses for 
the speech stimuli and that these speech recognition scores 
were likely depressed from true potential.  He indicated that 
these scores should not be used for rating purposes.  In this 
regard, the Board agrees that the speech recognition scores 
are not representative of the veteran's true level of hearing 
impairment and therefore cannot be relied on in determining 
whether he has a disability for VA purposes.  Excluding the 
speech recognition scores, an analysis of the audiometric 
results here yields the finding that the veteran's auditory 
thresholds fail to meet the regulatory criteria for a hearing 
loss disability of either ear.  See 38 C.F.R. § 3.385.  

Although the August 2008 audiological examination did not 
show the veteran to have a hearing loss disability, the Board 
notes that such a disability of the left ear was demonstrated 
at the November 2003 examination.  The record does not 
reflect that the November 2003 speech recognition scores were 
not adequate.  Thus, the evidence shows that the veteran has 
left ear disability for VA purposes.

However, in as much as the November 2003 examination revealed 
normal right ear hearing acuity for VA purposes, and the 
August 2008 audiological examination does not contain 
accurate speech recognition scores, the Board concludes that 
the criteria for establish a right ear hearing loss 
disability for VA purposes are not met.  Without evidence of 
a hearing loss disability of the right ear, service 
connection for right ear hearing loss is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Board 
notes that the veteran, while entirely competent to report 
his symptoms both current and past, has presented no clinical 
evidence of a right ear hearing loss disability for VA 
purposes.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the presence of any right ear 
hearing loss disability to be of no probative value.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

However, as the evidence demonstrates the existence of a left 
ear hearing loss disability, the Board must now determine 
whether there is evidence of an in-service incurrence or 
aggravation of a disease or injury.  

The veteran contends that he was wounded by a shell explosion 
in Vietnam and has had hearing problems ever since.  See 
Statement in Support of Claim, November 2003.  The Board has 
reviewed the veteran's service medical records and finds them 
to be negative for complaints, diagnosis or treatment of 
hearing loss or other ear trouble.  His November 1969 
separation examination report shows his ears to be normal at 
discharge.  Results of an audiological test performed at this 
examination revealed pure tone thresholds of 5 decibels at 
500, 1000, 2000 and 4000 Hertz.  Moreover, the record 
contains no evidence of hearing loss within one year of 
service separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the lack of in-service clinical findings of a 
left ear hearing loss disability, the veteran's DD Form 214 
indicates that his military occupational specialty was an 
infantry operation and intelligence specialist and that he 
was attached to the 151st Infantry (Ranger), Company D.  The 
form also indicates that the veteran received numerous 
decorations, including a Purple Heart and a Combat 
Infantryman Badge.  In this regard, the Board fully 
acknowledges that the veteran had combat service.  
Accordingly, the veteran's own statements as to his combat-
related noise exposure in Vietnam are accepted without 
independent corroboration, as they are consistent with the 
circumstances, conditions and hardships of the his service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(b).  Service 
medical records also confirm that the veteran suffered 
combat-related injuries while serving in Vietnam.  For 
example, the records show that the veteran was treated in 
June 1969 for a fragment wound to the left external nose and 
left nasal septum.  Furthermore, the claims file does not 
contain any clear and convincing evidence to the contrary.  
For the aforementioned reasons, the veteran's reported in-
service noise exposure is conceded.  See Hickson, 12 Vet. 
App. at 253.

The inquiry that follows is whether there is medical evidence 
of a nexus between the in-service injury and the current 
disability.  See Hickson, supra.  The sole audiologist 
opinion of record addressing the etiology of the veteran's 
hearing loss is the August 2008 VA examination report.  This 
opinion reflects findings made by the audiologist following a 
review of the claims file and an audiological evaluation of 
the veteran.  The audiologist stated in the examination 
report that the audiological test results indicated hearing 
within normal limits through 4000 Hertz with a mild 
sensorineural loss above 4000 Hertz in the left ear.  Despite 
the veteran's four year history of post-service occupational 
noise exposure, the audiologist was unable to opine that the 
veteran's hearing loss was not etiologically related to his 
in-service combat related noise exposure.  Rather, the 
audiologist gave the opinion that it was not possible to 
determine without resorting to mere speculation whether the 
veteran's hearing loss was related to his military noise 
exposure rather than his occupational noise exposure.  

As mentioned above, the veteran asserts that he has had 
difficulty hearing since when he was wounded by a shell 
explosion in Vietnam.  Given that the veteran was exposed to 
acoustic trauma in combat, his hearing problems are 
consistent with the circumstances, conditions, and hardships 
of combat service.  Accordingly, his statements regarding the 
in-service onset of diminished hearing are accepted, despite 
the absence of complaints in his service medical records.  
Furthermore, the August 2008 VA examination report did not 
rule out a relationship between the veteran's current left 
hearing loss disability and service; it simply indicated that 
would be too speculative to make a nexus determination.  In 
this regard, the Board observes that the audiologist did not 
appear to have taken into consideration the veteran's lay 
statements concerning the in-service onset of his hearing 
trouble.  As the Board finds that the veteran's statements 
are credible insofar as the incurrence of diminished hearing 
is consistent with combat service (i.e., acoustic trauma), 
the absence of complaints in the veteran's service medical 
records are not dispositive.  Rather, because the record 
shows that the veteran sustained acoustic trauma during 
combat, that he has provided competent and credible 
statements of having experiencing diminished hearing in 
service and thereafter, and that he has a current hearing 
loss disability of the left ear, the Board concludes that 
service connection for left ear hearing loss is warranted.

However, the Board further concludes that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a hearing loss disability of the right ear as 
there is a lack of competent evidence of a current disability 
for VA purposes.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must for right ear hearing loss 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a hearing loss 
disability of the left ear is granted.

Entitlement to service connection for a hearing loss 
disability of the right ear is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


